DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Regarding claim 1, “a method for the electrical connection of an electrode…” should be corrected to “a method for forming an electrical connection of an electrode…” 
Regarding claim 1, line 3, “an electrode” and “a conductor” should be corrected to “the electrode” and “the conductor”, respectively. 
Regarding claim 2, step c, “a laser” should be corrected to “the laser”, and “a coherent metal layer” should be corrected to “the coherent electroconductive metal layer”. Step f, “a laser” should be corrected to “the laser”, and “a coherent metal layer” should be corrected to “the coherent electroconductive metal layer”. Step g, “an electrode-conductor composite” should be corrected to “the electrode-conductor composite”.
Regarding claim 4, “the flexible substrate” should be corrected to “a flexible substrate”.
Regarding claim 5, “an electroconductive metal layer” should be corrected to “the coherent electroconductive metal layer”.
Regarding claim 6, “the electroconductive metal layer” should be corrected to “the coherent electroconductive metal layer”.

Regarding claim 9, “the electroconductive metal layer” should be corrected to “the coherent electroconductive metal layer”.
Regarding claim 10, “the electroconductive metal layer” should be corrected to “the coherent electroconductive metal layer”. “The connection to the coherent electroconductive metal layer” should be corrected to “a connection to the coherent electroconductive metal layer” so that “connection” would be confused with “a electrical connection” in claim 1. 
Regarding claim 11, “the electroconductive metal layer” should be corrected to “the coherent electroconductive metal layer”.
Regarding claim 13, “a method” should be corrected to “the method”.
Regarding claim 14, while the claim subject matter is not indefinite, the claim is not written in a normal method claim format. Applicant should rewrite the claim to, for example, “a method for producing an electrode-conductor composite, comprising laser irradiating of a metalliferous layer to form an electrical connection on the electrode-conductor composite” 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claim 7 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding to claim 7, it is unclear what is the metalliferous layer is applied to, it can be the electrode, conductor, or other surface. For purpose of examination, the metalliferous layer is considered to be applied on a substrate, however, Applicant should clarify what is intended, without new matter.
Regarding claim 10, it is unclear what are the alternative limitations, as the claim is written as the limitation after “wherein….” is additional limitations of the first two alternatives, but they also conflict with each other as the first two alternatives include limitation of “the electrode or the conductor” but the limitation following “wherein” requires both the electrode and the conductor. For purpose of examination, the claim is interpreted as wherein the electrode and/or the conductor are provided with a structure, or wherein the electrode and/or the conductor are roughened in order to improve the connection to the electroconductive metal layer, or wherein the electrode and the conductor are provided with structures which are complementary to one another.  However, Applicant should clarify what is intended, without adding new matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 14 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lee (US20100129566).
Regarding claim 14, Lee teaches a method of preparing an electroconductive copper pattern layer on a substrate (abstract and 0001), wherein the electroconductive copper pattern can be copper electrodes and copper wirings (conductor) formed on the polymer substrate (paragraphs 0040 and 0048) (producing an electrode-conductor composite). Lee teaches the pattern is formed by first forming a layer with a dispersion solution of copper based particles, such as copper oxide (paragraphs 0038-0040) and then laser irradiating the layer to form copper wiring which is electroconductive  (electrical connection) (paragraphs 0040-0041) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Usami (US20150245479) in view of Lee (US20100129566) and Karg (WO03012883A2)
Regarding claims 1 and 13, Usami teaches a method of manufacturing a conductive film (abstract), wherein the conductive film is a wiring which is electrical 
Usami does not explicit teaches to bring an electrode and/or conductor (wiring) into contact with the metalliferous layer. However, Lee teaches a method of preparing an electroconductive copper pattern layer on a substrate (abstract and 0001) by laser laser irradiating a metalliferous layer contacted on the substrate (paragraph 0038-0040), which is a similar method with Usami. Lee further teaches electrode and wiring (paragraph 0040) are functionally equivalent conductive pattern to be formed using this technique. Therefore, it would have been obvious to one of ordinary skill in the art to substitute electrode for wiring as the pattern to be formed on the surface of the substrate in the method for forming the electrical connection as disclosed by Lee. Usami in view of Lee teaches to form both the electrode and wiring (conductor) on the substrate using the laser irradiation technique, but does not explicitly teaches the electrode and conductor and electrically connected. However, Karg teaches a method of contacting a metal strip (connector) with a conductive pattern on a substrate (electrode) (abstract), and discloses electrical contact s required to be formed from the 
Since Usami in view of Lee and Krag teaches all the steps in claim 1, the combination of reference also teaches the electrode conductor composite produced according to the method according to claim 1. 
Regarding claim 2, Usami and Lee teaches to provide electrode and the conductor on a substrate (see rejection of claim 1, Usami paragraphs 0100, 0098 and 0059, Lee paragraphs 0038-0040), and Karg teaches to connect the electrode and conductor (page 1 lines 5-15), while Usami and Lee teaches wiring (electrical connection) can also be formed using the method of Usami and Lee (forming a metalliferous layer, irradiating the metalliferous layer with layer to form the coherent metal layer, which connects the electrode and the conductor in an electroconductive manner) (Usami paragraphs 0069-0071, 0073 and 0078; Lee paragraphs 0040-0041). Since Karg intends to form the electrical contacts between the electrode and the 
Usami and Lee teaches to provide the conductor on a substrate (see rejection of claim 1, Usami paragraphs 0100, 0098 and 0059, Lee paragraphs 0038-0040), and Karg teaches to connect the electrode and conductor (page 1 lines 5-15), while Usami and Lee teaches electrode can also be formed using the method of Usami and Lee (forming a metalliferous layer, irradiating the metalliferous layer with layer to form the coherent metal layer, which connects the electrode and the conductor in an electroconductive manner) (Usami paragraphs 0069-0071, 0073 and 0078; Lee paragraphs 0040-0041). Since Karg intends to form the electrical contacts between the electrode and the conductor, it would be obvious to bring the conductor into contact with the metalliferous layer for forming the electrode layer to connect with the conductor (steps d to g).
Regarding claim 3, Usami teaches the coherent electroconductive metal layer is formed by laser-induced reduction of a metal oxide (paragraphs 0069-0071 and 0073 and 0078). 
Regarding claim 4, Usami in view of Lee teaches the electrode and/or conductor (wiring) can be formed on the substrate by irradiation with the laser (Usami paragraphs 0069-0071, 0073, 0078 and 0100; Lee’s paragraphs 0040-0041), wherein the substrates are flexible polymer (Usami paragraph 0059). Thus, the property of “embedding” the electrode and/or conductor into the substrate is reasonably expected to be intrinsic since the method and the materials of forming the patter (laser irradiating 
Regarding claim 5, Usami in view of Lee and Karg does not explicitly teaches the diameters of the electrode and the conductor, or forming a gradient between the diameters of the electrode and the conductor. However, it is well settled that particular shape (gradient of the connection) and size (diameters) of a product is a design choice of no patentable significance without persuasive evidence that the particular configuration of the claimed object was significant (MPEP 2144.04 I. and IV.). Thus, it would be obvious to one of ordinary skill in the art to use any diameter size of the electrode and conductor (either the same or different) and form a gradient between the diameters using the electroconductive metal layer.  
	Regarding claim 6, Usami teaches to remove the metalliferous layer after the formation of the electroconductive metal layer (paragraph 0103).
	Regarding claim 7, Usami teaches the metalliferous is formed as dispersion liquid (liquid suspension) (paragraphs 0014 and 0055-0057).
	Regarding claim 8, Usami teaches the pattern (wiring, electrode and/conductor by Lee) are fixed to the substrate by applying an addition layer prior to the irradiation of the metalliferous layer with a laser (paragraph 0104).
	Regarding claim 9, Usami teaches a conductive film (electrode and/conductor) can be formed on the substrate and then (coated) a insulating resin, interlayer insulating or a solder maybe be laminated on the surface of the conductive film and further wiring (the electroconductive metal layer) may further formed on the surface of the insulating layer (coated in order to improve the connection to the electroconductive metal layer). 

	Regarding claim 12, Usami teaches to apply an electrically insulating layer to the electroconductive metal layer (paragraph 0104).
Regarding claim 14, Usami teaches a method of manufacturing a conductive film (abstract), wherein the conductive film is a wiring which is electrical conductive on a substrate made with resin, paper, glass etc (paragraphs 0100, 0098 and 0059) (a method of forming a electrical connection to form an conductor composite). Usami teaches to form a precursor film contains metal oxide particles on a substrate surface (paragraphs 0069-0071, 0073). Usami teaches to irradiate the metalliferous layer with a laser to reduce the metal oxide to metal and fuse the metal together to form the conductive wiring pattern (pargraph 0075) (use of laser irradiation of a metlliferous layer, and thus forming an electrical connection). 
Usami does not explicit teaches to bring an electrode and/or conductor (wiring) into contact with the metalliferous layer. However, Lee teaches a method of preparing an electroconductive copper pattern layer on a substrate (abstract and 0001) by laser laser irradiating a metalliferous layer contacted on the substrate (paragraph 0038-0040), which is a similar method with Usami. Lee further teaches electrode and wiring (paragraph 0040) are functionally equivalent conductive pattern to be formed using this technique. Therefore, it would have been obvious to one of ordinary skill in the art to substitute electrode for wiring as the pattern to be formed on the surface of the substrate in the method for forming the electrical connection as disclosed by Lee. Usami . 
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Usami (US20150245479) in view of Lee (US20100129566) and Karg (WO03012883A2) as applied to claims 1-10 and 12-14, and further in view of Francischelli (US20080275439). 
Regarding claim 11, Usami in view of Lee and Karg teaches all limitations of this claim, except the electrode and the conductor and connected to one another by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NGA LEUNG V LAW/Examiner, Art Unit 1717